Citation Nr: 0733549	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral flat feet, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1984 to October 
1984 and from March 1985 to March 1988.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Winston-
Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When the veteran filed her claim for an increased rating, she 
asked the RO to obtain treatment records related to her feet 
from Carteret Foot and Ankle Specialists which, in an August 
2004 letter, the RO promptly did.  The facility sent a 
negative reply to the RO later that same month.  After 
receiving the December 2004 rating decision the veteran filed 
her Notice of Disagreement and stated that the records she 
requested were under her previous married name of Gibson.  
She asked that another attempt be made.

The claims file contains no record of the RO having followed 
up on the veteran's feedback to ask Carteret if it had any 
records under her married name.  The statement of the case 
(SOC) notes that the veteran submitted records from Carteret, 
but the claims file contains no records from that facility.  
Her substantive appeal (VA Form 9) is ambiguous as to whether 
she in fact did the follow-up herself, but she also listed 
Carteret's name and address on the form and the fact her 
records were filed under her previous married name.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the names and 
addresses of all medical care providers who 
treated the veteran for her bilateral flat 
feet since August 2004.  After securing the 
necessary release, the AMC should obtain 
these records, to include a specific follow-
up request to Carteret Foot and Ankle 
Specialists to search for records in the 
veteran's prior married name of Gibson.

2.  After the above is complete, the AMC 
must determine if any further development is 
indicated and then readjudicate the 
veteran's claim in light of any additional 
evidence obtained.  If the claim is not 
granted to her satisfaction, send her and 
her representative a supplemental SOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify her if 
further action is required on her part.  She has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

